 282DECISIONSOF NATIONALLABOR RELATIONS BOARDB &, G Chrysler-Plymouth,Inc., and its successor BillGeorge Chrysler-Plymouth,Inc.andDistrict Lodge71, International Association ofMachinists andAerospace Workers,AFL-CIO. Case 17-CA-4068October 31, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn July 6, 1970, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondent and Charging Party filedexceptions to the Trial Examiner's Decision togetherwith supporting briefs, and Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations2 of theTrial Examiner, as modified below.OrderPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that the Respondent, B & GChrysler-Plymouth, Inc., and its successor Bill GeorgeChrysler-Plymouth, Inc.,Kansas City, Kansas, itsofficers,agents, successors,and assigns, shall take theactionset forth in the Trial Examiner's Recommend-ed Order.IIn his findings of fact, theTrial Examinerinadvertently states that theRespondent,"maintains facilities at KansasCity,Kansas, and KansasCity,Missouri."However,the recordshows that Respondent is a Kansascorporation and its only place of business is located in Kansas City,Kansas, at1244-1245Minnesota,where the unfair labor practices hereinvolved occurred.SeeCase 17-RC-035,Decision and Direction ofElection in the related representation case.2The Charging Party movesthe Board to grant its request that thebackpay remedyfor discriminatee,D. Loughery, be augmented by a cost-of-living adjustmentto reflect the decline in thevalue ofthe dollar due toinflationarypressuressinceLougherywas discharged in violation ofSection 8(a)(3).In hisdisposition of this request,theTrialExaminerrecommendsthat theBoard award,"at least 9-percent interest toLoughery,in connectionwith moneydue and owing to him."We note thatthe General Counsel takes no positionwith respect to this issue.Under thecircumstances, we do notagreethat ourpractice of awarding interest onbackpay pursuant to ourdecision inIsisPlumbing& Heating Co.,138NLRB 716, should now be amended. Accordingly, we hereby deny theChargingParty'srequestforacost-of-livingadjustment to thediscriminatee's backpay.We also reject the Trial Examiner's recommenda-tion thatwe increase the amount of interestto be added to the backpayaward.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner: Upon a charge filed onSeptember11, 1969, by District Lodge 71,InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO, herein the Union, the General Counsel of theNational Labor Relations Board, herein the Board, issued acomplaint dated December 23, 1969, alleging that B & GChrysler-Plymouth, Inc.,',2 violated Section 8(a)(1) and (3)of the National LaborRelationsAct, herein the Act.Pursuant to due notice, a hearing in this matter was heldbefore me at Kansas City, Missouri, on January 29 and 30,1970. The parties fully participated. General Counsel's andRespondent's briefs have been received and considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the sale,service,and leasing of new and used automobiles.ItmaintainsfacilitiesatKansasCity,Kansas, andKansas City,Missouri.In its business operations,Respondent annually purchas-es goods valued in excess of $50,000 originating outside theStates where it does business and annually sells goods andservices valued in excess of $500,000. At all material times,Respondent has been an employer engaged in commercewithin the meaningof the Act.II.THE LABORORGANIZATION INVOLVEDAt all material times, the Union has been a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundAbout March 1969,3 the Union began an organizationaldrive,among retail auto salesmen in the Kansas City,Kansas, and Missouri areas and according to Counsel forGeneral Counsel the Union filed at least 50 petitions forelections beginning in March or April. Most of the autoIName of Respondent appears as amended at hearing.2Notesuprathat there is a successor as named in the caption.3Hereinafter all dates refer to 1969,unless otherwise specified.186 NLRB No. 45 B & G CHRYSLER-PLYMOUTH, INC.283dealers were members of the Kansas City Auto DealersAssociation, including Respondent. Numerous unfair laborpractice charges were filed. About July, the Union wasgranted a new Local charter for the Auto Salesmen Unionin the area. From April through July there was considerableopen and nonconcealed talks and activity at Respondentabout various phases or activities of the Union. I find as afact that Respondent was well aware of Delbert Loughery'sunion activities from the date in April when he signed acard for the Union until he was discharged on July 31, orAugust 1.Loughery had been employed as a new- (and sometimesused-)car salesmanfor about a little more than a year,beginning June 16, 1968.At the time of and until his discharge he had been an autosalesman forat least 20 years. He was 60 years old. Hesigned a union authorization card on April 9, and almostimmediatelymade the fact known to members ofmanagement.The Union filed a petition for an election onApril 29 and he was the sales employee witness for theUnion at the Board hearing on June 11. From the time hesigned his card until his discharge it was well known that hewas the most active supporter of the Union at Respondent.General salesmanager of Respondent, Charles E. Burris,an agent, testified that from April until his discharge onAugust 1, he considered Loughery the leading and mostoutspoken advocate of the Union. He found this demoral-ized the morale of Respondent's employees. He found thatLoughery, through his union activities, was interfering verymuch with the success of Respondent's business. That wasoneof the reasons4 for Loughery's termination.AsRespondent puts it in his brief, "Loughery voluntarily andconstantly told the sales manager and others about hisunion activities so that it became a matter of generalknowledge."After Loughery and Respondent's witnesses testified atthe RC hearing on June 11, the Regional Director, on July3,directed an election to be held, but the Union filed an8(a)(5) charge on July 16, which successfully blocked thescheduled election. The 8(a)(5) charge was dismissed onAugust 26, and there has been no election. WhileRespondent's serviceemployees have had bargaining withRespondent, through a union for about 10 years, Respon-dent has never bargained with a union for its salesemployees.B.The Alleged 8(a)(1) Violations1.The complaintallegesfive separate violations ofSection 8(a)(1). I shall endeavor to consider them in order.In paragraph 5(a) of the complaint, it is alleged that Burris,whom I find to a supervisor and agent of Respondent, toldemployees during May through July, at the new and used-car vacilitiesof Respondent,5 that they would not be hiredby Kansas City area automobile dealers if they were activein behalf of any labor organization and would have to leavethe city.Burris issupposed to have made such threat in June,while speaking to employees Loughery and Walter Liddle.Allegedly, he also stated that the Local's president (Harper)would have to go out of town to work.Liddle named an employee, Orem,6 as beingpresent atthisconversation in June in Burris' office with Lougheryalso present. According to himBurris,Loughery, Orem,and he talked about different things" and employers losingelectionswith the Union.Burrisallegedly stated that, ifanyone got tied up too "tight" with the Union, the Dealers'Associationwouldn't let them work. He allegedly saidHarper? and a few others had done that and they couldn'twork. Burris did not say an employee could lose his job butdid say the Association would stick together and theemployee couldn't get another job. Burris added the Unionlost too many elections. Liddle worked for Respondentfrom April 30 to July 10.8On cross, he quotedBurns as sayingthat, if an employeegot too strong for the Union, he would not be hired by amember of the Association.Loughery testified thatonetime Burristold Liddle andhim, in June, that any salesman involved in the union drivewould not be able to work for a dealer in Kansas City.Liddle allegedly said nothing. Loughery allegedly said hedidn't believe such could happen.Burris categorically denied the truth of the abovetestimony.I found Burns, on the whole to be a frank and honestwitness.Were the issue solely between him and Loughery asto credible testimony, I think I would creditBurris. ButLiddle impressedme as a sincereand honest witness withno axe to grind, and I unhesitatingly credit his truthfultestimony as corroborated by Loughery.I find General Counsel has, with a preponderance of thecredible testimony, established the truth of his paragraph5(a) of the complaint. I am not impressed to the contrary bythe testimony of Bums that he hired two men who had beenactive in the Union, one of whom had filed an 8(a)(3)charge against his ex-employer.92.In paragraph 5(b) of the complaint it is charged thatBurris,in July, questioned an employee concerning theoutcome of the pending election.As pointed out, Loughery's prounion sympathies werewidely self-broadcast. There was no need forBurris tointerrogate him in this regard after April.General Counselseemsto claim in his brief that, on oneoccasion in June, Bums asked Loughery if the electioncame up which way he thought it would go. He also claimsthat Bums admitted he asked other employees as to whichway they thought the election would go.First, and foremost, the entire record reveals to me thatthe subject of unionization or how the election would gowas amatter of common and free and unconcealeddiscussion among the employeesand management.Loughery testified that he, a well-known most activeunion member, on one occasion in June, was asked byBums, if therewerean election,how he thought it wouldgo.Loughery answered by saying he had no way ofknowing. He thenvolunteeredthat all the salesmen hadsigned cards. Bums admitted that when the men, without4The prime reason.TThe Local's president.bLocatedacross the streetfrom each other.8When he voluntarily quit his job.6Orem did not testify.9At the end of July. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcealment,were discussing the Union,he would join inand ask them how they thought the election would go. Hedidnotexpress his opinion as to howhethought it would go.He truthfully fixed the time as April and May. He didnottellemployees how to vote,or ask themhowthey asindividuals intended to vote.These inquiries occurred in anatural atmosphere with nohintof coercion.The recordindicates no more than an expression of natural curiosityby Burris,free from hostility.I do not find that a violationof Section 8(a)(1) was proved by General Counsel'sevidence in support thereof.The one or more innocuousinquiries as to how employees thought the election wouldgo, in the circumstances of this case,where union activitiesand proclivities were freely discussed by the employees inthe presence of management,were not violative of Section8(a)(1).3.In paragraph 5(c) of the complaint it is alleged thatRespondent'sagentsWilliam George and George Powellthreatened an employee with reprisals because the employ-ee attended and testified at an R case hearing involvingRespondent.I have read General Counsel's brief very carefully, morethan several times, but I find no reference to thisallegation.'°Respondent,throughBurris,freelygaveLougherypermission to attend the Board for an R case hearing.When Loughery came back from the hearing he simplymade a"passing remark"" before George Powell andothers and said he had been told that afternoon by theLocal President Harper that they had mailed him a subpenato appear at the Board, and he remarked that it must havebeen mailed to him at his home on the farm.He said hehadn'tgotten it.No one in management had objected to histestifying at the hearing.Powell12merely remarked tohim 13 when they both came back from the hearing, and inthe presence of others "You should have said you haven'treceived a subpoena and you shouldn'thave gone."Loughery clearly and explicitly testified that Powell didnotthreaten him with any reprisals because he testified onbehalf of the Union.I find that Powell's testimony as towhat was said on this occasion is more accurate.Powell toldLoughery that,if it had been he, he would not have honoreda subpena, "until it got into my hands."Ifind there is insufficient probative and substantialevidence that Respondent violated Section 8(a)(1) of theAct as alleged in paragraph 5(c) of the complaint. I finddefinitely that Loughery was threatened with no reprisalsby anyone for appearing and testifying at the R casehearing.4.Paragraph 5(d) of the complaint alleges that WilliamGeorge14 violated Section 8(a)(1) of the Act by telling anemployee how he was going to vote and threatening himwith reprisals for voting for the Union (in July).Loughery testified that on one occasion,Respondent'sagent,BillGeorge,said to him,"Del, you worry me."Loughery asked,"Why?" George allegedly said,"Iknowhow you are going to vote."15Loughery replied, "You10 1 concede I may have overlooked it.11According to Loughery.12An agent of Respondent.13According to Loughery.14An agent for Respondent.should know,Ihave told you before my attitude... .Allegedly George replied,"Del, I really have no objectionsto the Union,but I don't want to be first."That was that.As Lougherytestified,they knew he was a union memberand he had told them as far back as April.During thisalleged conversation,George told him he had heard himvoice his opinion that the Union was badly needed. AllGeorge said was that he had no objection to the Union buthe didn'twant to be first.Loughery hadtold all ofRespondent's agents that he had joined the Union back inApril.He volunteered this information.Before thisconversation with George about July 15, he had put all ofRespondent'sagents on notice that he would vote for theUnion.George clearly denied any such statement, asalleged by General Counsel,and, based on his demeanor, Icredit his testimony,but I think this is irrelevant because Ifind,assumingarguendothat I credited Loughery in thisregard,George's statements would have been protected bySection 8(c) of the Act, and contained neither interference,restraint,or coercion in violation of Section 8(a)(1) of theAct. George,from April on,knew that Loughery was theunion leader in the shop and must have assumed he'd votefor the Union.16 Lougheryadmitted that at the time of thisalleged conversationwithGeorge,several dealers hadalready lost elections to the Union.George must haveknown this.He would have known he wouldnotbe"first"under any circumstances.17I find insufficient probative evidence to support a findingof violation as alleged in paragraph 5(d) of the complaint.5.Paragraph 5(e) of the complaint alleges that GeorgePowell,an agent of Respondent,questioned employees asto whether they filed unfair labor practice charges againstRespondent.General Counsel's Exhibit 3 shows that,on July 16, theDistrictLodge oftheUnion,as plainly set forth in thecharge,filedan 8(a)(5) charge against Respondent.Loughery isnowhere mentioned in the charge.Loughery testified that, on July 17,he had a conversationwithGeorge Powell in Powell'soffice.According toLougheryPowell asked him, "Did you file unfair laborcharges at" the Board.According to Loughery, Powelladded,"If you did,Iwant you to know I will not stand forit." Loughery allegedly denied that he had filed the charges.Powell admitted that he had received the charge and hedidn't understand it and"we" inquired around and nobodymade any comments.Slightly later he called the firm whichwas representing him and was told in effectnot to worryabout it because many charges had been filed and to sendtheirs to them.He truthfully denied that he questionedLoughery orany other employee as to whetherhehad fileda charge,because there was no individual employee's nameon it.He probablytoldLoughery,aswell as otheremployees,that the machinists had filed an 8(a)(5) chargeand asked him if he knew anything about it. No one seemedto know what the charge was about.I credit Powell. I findno violation of the Act in Powell making such generalinquiries as to what the charge was about.He didnotask15At all times, beginning in April, Loughery made it plain to all that hewas for the Union.16Loughery had made this clear.17Such a conversation simply wouldnothave taken place. B & G CHRYSLER-PLYMOUTH, INC.any individual employee ifhehad filed the charge. GeneralCounsel has failed to prove by a preponderance of theprobativeand substantial evidence that Respondentviolated Section 8(a)(1) of the Act as alleged in paragraph5(e) of the Act.18The 8(a)(3) allegation with respect to LougheryWhile from time to time I have not credited Loughery'stestimony,Ido find Respondent'switnesses'testimonyagainst their substantial interest to be true and correct andsubstantial evidence establishing a violation of Section8(a)(3) and(1) with respectto Loughery's discharge.The record reveals in its substance that Respondent wasopposed to union organization in its sales dealership.Respondent was definitely opposed to being organized bythe Unionso far as its salesmen wereconcerned.It is truethat I have found some of the alleged 8(a)(l) unproved by aprobative and substantial amount of the evidence. This wasdue to the lack of substantial evidence. I find ample proofof the 8(a)(3) and(1) violations as admitted by Respon-dent'switnesses.19 I consistently advised witnesses that Idid not wish to put words in the witnesses' mouths, but thatGeneral Counsel on cross-examination might do so.We are here dealing with the alleged discharge ofLoughery by Burris and his superiors, and refusal toreinstate since"July 31" or "August 1.- 20First may I find that Respondent did not wish the Unionto represent the Respondent's sales employees.Lougherymade Respondent know according to Respondent's brief(p.21) that the Union was a "badly needed thing."Respondent in its brief states(p. 21) that the Union "wasunstable andwould not be conducive to sound laborrelations."Liddle truthfully testified that Burns, in front of himself,Loughery, and Orem,21 said that an employee who got tootied up with the Union would not be employed by anymember of the Association. This was in June.I credit Liddle's testimony that at thistime,Loughery,Orem, and he were told the Association would sticktogether and was much against the Union.Itmight appear on its face that, when Loughery's sales ofcars dipped to four or five in July, Respondent dischargedhim for this reason but not for union or protected concertedactivities.For Loughery, I find to the contrary. Respondent itselfmade clearand abundantly clear that Loughery wasdischarged for union and other protected concertedactivities.I find all of Loughery's ^supervisors^ or Respondent'sagents knew he was a union agent or activist at all materialtimes.They all knew at or about the time he signed the cardfor the Union in April that he was active for the Union.Before July 25, he had put all of his Employer's agents onnotice as to his voting intentions. Loughery had made it16Noted particularly I do not credit Loughery's testimony in thisregard19ParticularlyBurriswho played the most prominent role in thedischarge20 I find the actual date of discharge was August 121 In the unit22 Even at company sales meetings285cleartoRespondent that he was attending unionmeetings.22Burris admitted he consideredLoughery "theleading and most outspoken advocate of the Union."Burris testified that Loughery by his union activities wasinterfering verymuch with the success of Respondent'sbusiness. "This"was one of the reasons he was terminated.There was no termination by mutual agreement.Burris admitted that one of the reasonsLoughery hadbeen discharged was that he had been telling his fellowemployees that things had deteriorated so that the only waythemen could work successfully would be to unionize.Loughery wouldgo to the union meetings and come backand report to the men and Burris would overhear theconversations. Loughery would phone the union president(Harper)about union problems. Bums was aware of this.Burris admitted that he knew Loughery had been tellingthemen that things had so deteriorated that the only waythemen could successfully earn a living would be to"organize."Loughery hadconversations along these lineswith a much later hired employee, Guy Smith.23Burris testified unhesitatinglythat Lougherywas a "goodretail salesman. . .a professional retail salesman."Accordingto Bums,Loughery was discharged mostlybecause of his "attitude" and secondly because of his"sales."According to Burns, he laid off a "boy" 24 who claimed"he could not work with Loughery who" demoralized him.It appears these remarks were made before 1969 and the"boy" quit or was terminated before 1969.Powell admitted knowledge that Loughery was active inbehalf of the Salesmen's Union since April. It "was a fairlyopen subject to discussion around the business show floorarea and sort of grouping together of the salesmen andconversationsbeing tossed back and forth." Unionmembership,etc., was an open area of discussion before thescheduled and canceled election. Loughery's activities inbehalf of the Union were well known to employees andRespondent's agents.When Burris terminated Loughery and said, according tohim, "I guess you know why you are in here," 25 Burrisadmitted that at that time he considered Loughery as agood retail salesman-a professional retail salesman.Burris, as did others of the management group, foundLoughery kept other employees away from doing a goodjob of selling by his union activities.Burris testified he terminated Loughery (1) because ofmostly his "attitude" and (2) poor production, in July.26Loughery received plaques as "salesman of the month" inMarch, April, and May27 from Respondent. Of all eligiblenew-car salesmen for those months, Loughery sold the mostcars. Burris believed he had five salesmen in March and inApril about three or four and he "thought" they had threeinApril.When Bums discharged Loughery, he did notmention his "attitude," 28 but only "poor" production.Burrisknew that Loughery was telling his fellow23Hired a couple ofdays before Lougherywas discharged24Loughery was 6025 1 find Loughery wasnotthere26He sold four or five cars27 It is common knowledge that even the best of salesmen can have"bad" months28Which was allegedly the prime reason for the termination 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that car salesmen work had so deteriorated overthe last several years that the only way salesmensuccessfully could earn a living would be to unionize. I findBurris considered this to bea badattitude and was includedinthe"prime" reason for his discharge.Allegedly,Loughery had similar conversations witha newemployee,Guy Smith.29 It appeared from company records examinedby Burris that Smith was hired on July 28. He hired anotherallegedly union man who had been walking a picket line,DeAtlay, on July 29.Bums admitted that in that business a "good salesman"could have a poor month of selling. Loughery wasterminated mostly because of his "attitude" in demoralizingthe other salesmen. "Part of his attitude was that he wouldsit down with the men and tell them about how things havebeen deteriorating over the years andthey should jointogetherand get themselves regular wages." He wasdischarged, at least partly, according to Burris because hehad been telling fellow salesmen "the men should getthemselves organized so that they could get a regular goodpay." Burris found Loughery's attitude bad and demoraliz-ing, "because he was actively attempting at work, andmaybe when he was off from workto organize the employeesinto the machinist unionbecause he was telling them thingshave deteriorated in his opinion." 30 Burris further testifiedthat Loughery would state that in his opinion "they neededa union to represent them and that if they didn't have suchrepresentation, things would go from bad to worse." I findthis all part of Loughery's "bad attitude" for which he wassimilarily discharged. Bums found Loughery's outspokenadvocacy of the Union was demoralizing the morale of hisemployees, and that his union activities were interferingvery much with the success of Respondent's business, andthatwas at least one of the reasons for termination ofLoughery.Partner William George testified he knew Loughery wasthe union leader in the shop. They (his partner, Powell andBums, and he) decided to terminate Loughery about 2 daysbefore his discharge. Burris had told him he had a salesmanwho was demoralizing the other men and falling down inhis own efforts, because he was spending too much timetrying to organize the other men and explaining to them"that if they had a Union in there they could get a regularwage."George didn't remember the name of the man(obviously Loughery) but he told Burris to get rid of theman.31Incidently, I do not credit Burris in his testimony that hehad a person-to-person conversation with Loughery on theday of the latter's discharge 32 I credit Loughery'stestimony to the contrary. The termination wasnot by"mutual agreement," but Burris told Loughery, bytelephone, he was being laid off for selling only five cars inJuly.Iconsider it immaterial, but Respondent seemed to setgreat store by it, that Guy Smith testified that, out of thepresence of any supervisor, Loughery remarked to him that29 Smithallegedly had been fired for union activities by another cardealer.30He had been a car salesman for about 20 years. Further there is noevidence of a no-solicitation rule at Respondent, and the Union was acommon topic of conversation among employees and management on thepremises.business was bad, and Smith had replied that business wasalso bad at his former employer.Also, I note that it appears to me from the entire recordthat in addition to Loughery Respondent had but one othernew car salesman in July 33 until its near end when theyhired two more, probably in contemplation of Loughery'stermination.34 Perhaps I am merely speculating but sincethe number of salesmen decreased from five to no morethan two in a few months, that not only Loughery'sbusiness but Respondent's business decreased. But for theadmitted discriminatory reasons, Respondent would haveheld on to a very good, professional salesman. Bumsadmitted more than several times that the main reason fordischarging Loughery was that he was vigorously endeavor-ing to organize his fellow employees into the Union. It isjust too bad if Burris and the big bosses thought this wasdemoralizing to Loughery and his fellow employees. IfLoughery'sunion activitieswere demoralizing otheremployees, which I decline to decide, that is "the pricewhichmust often be paid in order that the rightsguaranteed by Section 7 may be preserved."El Mundo, Inc.,92 NLRB 724, 726. It was protected union activity, and hisdischarge for such violated Section 8(a)(3) and (1) of theAct. His alleged poor production was a mere pretext. Out ofhispast 5 months of employment he was three timesawarded a lovely plaque as "salesman of the month."As Respondent admits in its brief, Respondent was of theopinion that the Union was unstable and would not beconducive to sound labor relations. Such opinion is by nomeans violative of the Act but it is with this backgroundthat I evaluate Respondent's admissions of discharge forengaging in union activities as evidence of 8(a)(3) and (1)violations evenifit thought that such protected activities"demoralized" other employees and Loughery.Around July 1, George talked about the disadvantages ofthe Union at a general sales meeting, saying it was on the"wrong foundation" and they "were strike happy," andLoughery said "it is a badly needed thing for the retail carsalesmen in Kansas City." I find Respondent displayedunion animus.I find, without hesitation, that Loughery was dischargedby Respondent because of his union and other protectedconcerted activities in violation of Section 8(a)(3) and (1) ofthe Act.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.At all times material, Respondent has been anEmployer engaged in commerce within the meaning of theAct.2.At all times material, the Union has been a labororganization within the meaning of the Act.3.Some time during May through July, Burris,Respondent's agent, told employees that they would not be31George subsequentlytestifiedhe knew theman Bums was talkingaboutwas Loughery.He subsequently denied some ofhisearlierincriminatory testimony.32August 1.33And perhaps no other.34They may have beendisenchanted union members. B & G CHRYSLER-PLYMOUTH, INC.287hired by Kansas City Automobile Dealers if they got tiedup "too tight" with the Union, since the Association wouldnot let them work. He told these employees that this is whathappened to the Local's president and a few others. Anyemployee who got "too strong" for the Union couldn'twork for an Association employer.35 These statements wereviolative of Section 8(a)(1) of the Act.4.By discriminatorily discharging Loughery on July 31or August 1, and by failing and refusing to reinstate himsince such time, thereby discouraging membership in theUnion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.5.General Counsel has failed to establish by a fairpreponderance of the credited evidence that Respondentcommitted any other unfair labor practices as alleged inGeneral Counsel's complaint, within the meaning of theAct.THE REMEDYThe unfair labor practices found to have been committedby Respondent, particularly the discharge of and failure toreinstate Loughery,36 strike at the very heart of the Act.37Respondent will be ordered to reinstate Loughery to hisformer or substantially equivalent employment and tomake Loughery whole for any loss of pay he may havesuffered because of the discrimination against him, bypaying to him a sum of money equal to the amount hewould normally have earned from August 1, the date of thediscrimination against him to the date Respondent makes afirm and good-faith offer of reinstatement to him.38 Heshallbe made whole in the manner set forth inF.W.Woolworth Company,90 NLRB 289, with interest computedin the manner described inIsis Plumbing & Heating Co.,138NLRB 716.39RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record herein, it is recommendedthat Respondent, its agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively telling employees that they would not behired by other dealers particularly fellow members of theAssociation to which they belong, if they got tied up "tootight" with the Union since the other dealers would not letthem work, and that this had already happened to otherunion activists.(b) Discouraging membership in the Union or any otherlabor organization by discharging or in any other mannerdiscriminating against its employees with regard to theirhire or tenure of employment, or any term or condition ofemployment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to jointhe Union or be active in the Union, or assist the Union orany other labor organization or otherwise engage inactivities protected by the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to immediately reinstate Loughery to his formerjob or, if his job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges and make him "whole" in themanner set forth in the Remedy portion of this Decision forany loss of earnings by reason of Respondent's discrimina-tion against him.(b) I note that Loughery is at least 60 years of age, but InonethelessdirectRespondent to notify Loughery, ifpresently serving in the Armed Forces of the United States,of his full right to reinstatement upon application inaccordancewith the Selective Service Act, and theUniversalMilitary Training and Service Act of 1948, asamended, after discharge from the Armed Forces.(c)Preserve and upon request, make available to theBoard or its agents all records necessary to determine theamount of backpay due under this Recommended Order.(d) Post at its Kansas City, Kansas, and Kansas City,Missouri, facilities, copies of the attached notice marked"Appendix." 40 Copies of said notice on forms provided bytheRegional Director for Region 17, after being dulysigned by Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily displayed. Respondent shalltake reasonable steps to insure that such notices are notaltered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.4135Respondent belonged to the Association.36His discharge was precipitous and without any warning37 A J Krajewskl Manufacturing Co, Inc,180 NLRB No 17338 Interim earnings, etc, should be deducted39The Charging Party movesthat the interestpaid should be more than6 percent so as to be more in keeping with our inflationary economy I canseemuch justice in this request but I have no Board precedent for grantingCharging Party's motion I recommend to the Board that if it should reviewthis case it might well grant the Charging Party's motion and awardat least9-percentinterestto Loughery, in connection with money due and owing tohim40 In the eventno exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall,as provided in Section 102.48 of theRules andRegulations, beadopted by the Board and becomeits findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposesIn the eventthat the Board's Order is enforced by a Judgment of a United States CourtofAppeals, the words in the notice reading, "Posted by Order of theNationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals enforcingan Order of the National Labor Relations Board "41 In the eventthat the Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion17, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentYou are free to join or not to join any Union of yourchoice. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDWE DO NOT have the right to interfere with, restrain,or coerce you in your choice.WE WILL NOT coercively tell any of our employeesthat they will not be hired by other automobile dealers,particularly fellow members of the Automobile Dealers'Association to which we belong, if they get tied up "tootight" with District Lodge 71, International AssociationofMachinists and Aerospace Workers, AFL-CIO, orany other Union, and that such nonhiring hadhappened to other employees.WE WILL NOT discharge or in any other waydiscriminate against any of our employees because oftheir activities in or assistance to the above-namedUnion or any other union or because of other protectedconcerted activities.WE WILL NOT in any other mannerinterferewith ouremployees in exercising their rights to join or assist, orto refrain from joining or assisting, any union, except tothe extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as authorized by Section 8(a)(3) of the Act.WE WILL offer to immediately and fully reinstateLoughery to his former job or, if that job no longerexists,to a substantially equivalent position of employ-ment.WE WILL pay Loughery any wages he lost because ofour discrimination against him with interest at 6percent.B & G CHRYSLER-PLYMOUTH, INC., AND ITSSUCCESSOR BILL GEORGECHRYSLER-PLMOUTH, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify Delbert C. Loughery, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 610FederalBuilding,601East 12th Street, Kansas City,Missouri, 64106, Telephone 374-5181.